Exhibit 10.08

 

LOGO [g645280g37n97.jpg]

CHEGG, INC.

3990 Freedom Circle

Santa Clara, CA 95054

November 29, 2012

Andy Brown

Dear Andy,

Pursuant to the offer letter dated September 2, 2011, which was accepted by you
on October 2, 2011 (the “Offer Letter”), Chegg, Inc. (the “Company”) agreed to
provide you with, among other things, a lump sum payment equal to your
then-current annual base salary, payable no later than thirty days following
your delivery of an executed release to the Company, if you resign your
employment with the Company for Good Reason (as defined in the Offer Letter). In
order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, you and the Company now desire to amend the Offer Letter. Accordingly,
by countersigning below, you agree that the Offer Letter is hereby amended by
deleting the phrase “payable no later than thirty (30) days following your
execution of the Release and delivery of that Release to the Company” and
replacing it with “payable within 60 days of the date that your employment
terminates, provided the Release has been executed, delivered to the Company and
is effective on or prior to such date, and provided further that if the 60-day
period spans two calendar years, payment will be made in the second calendar
year.” Except as explicitly modified by this Amendment, all terms, conditions
and provisions of the Agreement shall continue in full force and effect.

 

Very truly yours,

 

CHEGG, INC.

By:   /s/ Dan Rosensweig   Dan Rosensweig, Chief Executive Officer

 

ACCEPTED AND AGREED TO: /s/ Andy Brown

Andy Brown

 

11/29/12

Date